Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 17, the prior art does not disclose: 
A method for preparing a Surface Mount Technology (SMT) job, the method comprising:
automatically redistributing one or more bin load units between positions within an automated Surface Mount Device (SMD) warehouse using one or more actuators;
the one or more actuators are configured to automatically store and retrieve the one or more bin load units within said automated SMD warehouse; 
the one or more actuators are further configured to optimize presentation of the one or more bin load units at a port of the SMD warehouse based on input data associated with the SMT job, 
and wherein each bin load unit of the one or more bin load units include a component tape reel, as claimed.

Relative to claim 28, the prior art does not disclose: 
retrieving a bin from a storage position of an automated Surface Mount Device (SMD) warehouse based on input data associated with an SMT job, the bin including a component tape reel associated with the SMT job, 
the component tape reel held in a compartment of the bin, the bin further including an SMT feeder configured to feed components from the component tape reel directly into an SMT pick and place machine; and
inserting the bin into a component feed position of the SMT pick and place machine, by a robot SMT operator, to at least partially configure the SMT pick and place machine to perform the SMT job, as claimed.

Relative to claim 36, the prior art does not disclose: A Surface Mount Technology (SMT) system, comprising:
an SMT information database;
an SMT pick and place machine; and
an automated Surface Mount Device (SMD) warehouse, including
one or more actuators configured to automatically store and retrieve one or more bins at one or more particular positions within said automated SMD warehouse, 
each bin including a component tape reel associated with an SMT job, the component tape reel held in a compartment of the bin, and each bin further including an SMT feeder configured to feed components from the component tape reel held in the bin compartment directly into the SMT pick and place machine; 
a memory storing a program of instructions; and 
a processor configured to control the one or more actuators to: 
automatically redistribute the one or more bins between positions within the automated SMD warehouse based on input data associated with the SMT job, and
cause at least one actuator of the automated SMD warehouse to present the one or more bins at a port of the automated SMD warehouse based on the input data, and to transfer the one or more bins from the automated SMD warehouse to the SMT pick and place machine, and 
the one or more bins are inserted into one or more particular component feed positions of the SMT pick and place machine, by a robot SMT operator, to at least partially configure the SMT pick and place machine to perform the SMT job, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655